         Case 1:19-cr-00108-SPW Document 104 Filed 04/16/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,                  CR 19-108-BLG-SPW


                         Plaintiff,

            vs.                             ORDER


 JAMES ARMSTRONG HIGGINS
 and GREGG ALLEN JOHNSON,

                         Defendants.




      Pending before the Court is the motion of the United States to dismiss the

forfeiture allegation (Doc. 103) contained in the indictment.

      IT IS HEREBY ORDERED that the Motion is DENIED as moot as the


forfeiture allegation contained in the indictment has already been dismissed with

prejudice (Docs. 99 and 101).

      The Clerk of Court is directed to notify the parties ofthe making of this

Order.


      DATED this /          day April, 2021.



                                      ^USAN P. WATTERS
                                      United States District Court Judge
